188 F.3d 1141 (9th Cir. 1999)
In re: CHRISTOPHER W. ETTELL, aka CHRISTOPHER W. ETTEL; MARLA ETTELL, aka MARLA ETTEL, aka MARIA ETTEL, Debtors.HOUSEHOLD CREDIT SERVICES, INC., Appellant,v.CHRISTOPHER W. ETTELL; MARLA ETTELL, Appellees.
No. 98-15592
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted May 14, 1999--San Francisco, CaliforniaFiled August 24, 1999

John A. Graham, Jeffer, Mangels, Butler & Marmaro, Los  Angeles, California, for the appellant.
Christopher W. Ettell, Pro per, Lafayette, California, for the appellees.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel; Ollason, Russell, and Hagan, Judges, Presiding.  BAP No. NC-97-01465-OlRuHa.
Before: Warren J. Ferguson, Sidney R. Thomas, Circuit Judges, and Garr M. King,1 District Judge.
THOMAS, Circuit Judge:


1
Household Credit Services claims that Christopher Ettell  engaged in credit card fraud and ought to be denied a bankruptcy discharge. However, we agree with the Bankruptcy  Appellate Panel ("BAP"), and affirm its decision that the debt  was dischargeable.


2
* Ettell was a licensed automobile broker, operating a sole  proprietorship known as Personal Motor Services. California  law required Ettell to deposit funds paid by customers for car  purchases in a trust fund separated from the business's operating funds. See CAL. VEH. CODE S 11737 (West Supp. 1999).  Although aware of this requirement, Ettell began diverting  client trust funds to sustain his declining business.


3
By the spring of 1995, Ettell had misappropriated a total of  $155,000, and criminal charges were filed against him. In  1996, Ettell was convicted of violating CAL. VEH. CODE  S 11737 and, as a consequence, his broker's license was  revoked in March, 1996.


4
During this time period, Ettell acquired a significant  amount of additional debt. He refinanced the home that he  had purchased in 1994. By the end of December 1995, Ettell's  unsecured nonproprietary debt was $496,000. Of that amount,  approximately $70,000 was credit card debt.


5
The debt requiring our attention is that accrued on the  credit card issued by Household Credit Services ("Household"). From December 20, 1995, through the filing of the  petition for bankruptcy, he incurred charges of $7,542.64 on  the card. Prior to his December statement, Ettell's balance  was $14.95. During the January monthly billing cycle, he  made $4,987.12 in purchases. In the February billing cycle, he  made an additional $2,038.73 in purchases, and made a payment of $300. His March statement reflects a final purchase  in the amount of $23.00. He made no payment that month.  After that time, Ettell made no purchases or payments on the  card, and the finance charges continued to accumulate, bringing his total balance to $7,542.64 on July 31, 1996.


6
On that date, Ettell and his wife filed a joint voluntary  Chapter 7 petition in the bankruptcy court. At the time of the  filing, Ettell claimed total assets of $508,135, and total liabilities of $1,778,704.43. Included among the liabilities was  Household's claim for $7,542.64, for charges incurred by  Ettell from December 20, 1995 through the filing of his bankruptcy petition.


7
Household filed a complaint in the United States Bankruptcy Court challenging the dischargeability of the Ettells'  debt. Household alleged that Ettell had fraudulently incurred  the credit card debt with no intention of repaying it, and that the debt was therefore nondischargeable pursuant to 11  U.S.C. S 523(a)(2)(A) (1998).


8
Appearing in propria persona at the discharge hearing,  Ettell testified that he had incurred the credit card debt for  home improvement, hoping to enhance his home's value to  secure refinancing. He indicated that he would use the loan  proceeds to repay misappropriated funds so that he might  retain his broker's license. Ettell additionally testified that  when he incurred the credit card debt, he still possessed his  professional license and had anticipated at least $120,000 in  income. He testified that he had taken on a second job as a  marketing representative for a car dealership. This job became  his sole source of income when his professional license was  suspended in March of 1996, and his income was reduced by  half.


9
At the conclusion of the hearing, the bankruptcy judge  issued oral findings of facts and conclusions of law holding  the debt dischargeable. On appeal, the BAP affirmed.

II

10
The central purpose of the Bankruptcy Code is to "provide  a procedure by which certain insolvent debtors can reorder  their affairs, make peace with their creditors, and enjoy a new  opportunity in life with a clear field for future efforts, unhampered by the pressure and discouragement of preexisting  debt.' " Grogan v. Garner, 498 U.S. 279, 286-87 (1991)  (internal quotations omitted). However, the Act limits this opportunity to the "honest but unfortunate debtor." Id. at 287.


11
One of the limitations placed on the discharge of debts  is at 11 U.S.C. S 523. In relevant part, that provision states:


12
(a) A discharge under section 727, 1141, 1228(a),  1228(b), or 1328(b) of this title does not discharge  an individual debtor from any debt . . .


13
(2) for money, property, services, or an extension,  renewal, or refinancing of credit, to the extent  obtained by false pretenses, a false representation, or  actual fraud . . . .


14
11 U.S.C. S 523(a)(2)(A).


15
In interpreting "actual fraud" as it appears in this provision, the Supreme Court has instructed the courts to "look to  the [common law] concept of actual fraud" as it was understood in 1978 when that language was added to section  532(a)(2)(A). Thus, in order to establish a debt's nondischargeability under the section, the creditor must show:


16
(1) that the debtor made the representations; (2) that  at the time he knew they were false; (3) that he made  them with the intention and purpose of deceiving the  creditor; (4) that the creditor relied on such representations; and (5) that the creditor sustained alleged  loss and damage as the proximate result of such representations.


17
Citibank v. Eshai (In re Eshai), 87 F.3d 1082, 1086 (9th Cir.  1996); see also American Express Travel Related Services  Co. v. Hashemi (In re Hashemi), 104 F.3d 1122, 1125 (9th  Cir.), cert. denied sub nom Hashemi v. American Express  Travel Related Serv. Co., 520 U.S. 1230 (1997). A creditor  must prove actual fraud by a preponderance of the evidence.  See Grogan, 498 U.S. at 286.


18
The element at issue in this case is fraudulent intent,  that is, whether Ettell made the credit card purchases with the intent and purpose of deceiving Household. Establishing  fraudulent intent can prove quite difficult in credit card cases,  because it normally involves transactions between the debtor  and third parties; the debtor rarely makes a representation  directly to the credit card creditor. See Eshai , 87 F.3d at 1087.  In cases like these, to paraphrase Sandburg, fraud comes in on  little cat feet.


19
To identify intent from pattern, we have adopted an  analysis that allows inference of the debtor's fraudulent intent  from "the totality of the circumstances." See Hashemi, 104  F.3d at 1125-26; Eshai, 87 F.3d at 1087. In assessing "the  totality of the circumstances," we are guided by consideration  of twelve, non-exclusive factors derived from Citibank v.  Dougherty (In re Dougherty), 84 B.R. 653, 657 (B.A.P. 9th  Cir. 1996). See Eshai, 87 F.3d at 1087-882.


20
Although we have endorsed application of these factors,  we have emphasized that "these factors are nonexclusive,  none is dispositive, nor must a debtor's conduct satisfy a  minimum number in order to prove fraudulent intent." Hashemi, 104 F.3d at 1125. "So long as, on balance, the evidence supports a finding of fraudulent intent, the creditor has  satisfied this element." Id.


21
Given this analytic framework, we must reject House hold's argument that the bankruptcy court erred as a matter of  law by not making express findings as to every Dougherty  factor. We have never imposed such a requirement; indeed, to  do so would contradict our interpretation of the factors as  non-exclusive and non-dispositive. See Hashemi , 104 F.3d at  1125. Although it would aid appellate review if the bankruptcy court explained its reasoning in greater detail, the  bankruptcy court did not err in declining to articulate its specific analysis as to each of the twelve factors.


22
The subtext of Household's argument is that the  Dougherty factors ought to provide the exclusive means of  assaying fraudulent intent. However, we expressly rejected  this notion in Anastas v. American Savings Bank (In re  Anastas), 94 F.3d 1280, 1284-85 (9th Cir. 1996). Just as a  debtor's testimony about his subjective intent is not by itself  legally dispositive,3 neither are the objective inferences drawn  from consideration of the Dougherty factors. Because fraud  lurks in the shadows, it must usually be brought to light by  consideration of circumstantial evidence. In that context, the  Dougherty factors provide a useful means of objectively discerning intent based on the probabilities of human conduct.  Dougherty does not handcuff the trier of fact, who is in the  best position to balance the objective evidence against the  witness's testimony and credibility. Totality of the circumstances means totality of the circumstances4. Eshai remains  the law of the circuit.


23
We must also reject Household's invitation for us to repudiate the bankruptcy court's determination that Ettell did not  act with fraudulent intent. The finding of whether a requisite  element of section 523(a)(2)(A) is present is a factual determination we review for clear error. See Anastas , 94 F.3d at  1238. A finding of fact is clearly erroneous, although there is  evidence to support it, when the reviewing court, after carefully examining all the evidence, is "left with the definite and  firm conviction that a mistake has been committed."  Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).  "Where there are two permissible views of the evidence, the  factfinder's choice between them cannot be clearly  erroneous." Id. at 574.


24
The bankruptcy court's determination, upheld by the  BAP, that Ettell did not act with fraudulent intent, is not  clearly erroneous. Ettell incurred the purchases on his credit  card at a time when he thought he might still retain his professional license. Throughout the period in question, Ettell continued to work, and even took on a second job in order to  improve his financial situation. Further, as we previously  noted, the expenditures that Ettell madewere undertaken in  the hopes that he could refinance his house. Ettell continued  to make payments on the credit card debt until his professional license was revoked. He did not file for bankruptcy  until he had exhausted the administrative remedies available  to him for regaining his license.


25
Certainly, a strong argument may be made that if one  examined Ettell's financial situation objectively, he was unlikely to be able to repay the credit card debt. However, this  factor alone is not dispositive, as Anastas held. 94 F.3d at  1285-86. Thus, when we consider the Dougherty  factors and  the remaining considerations that form "the totality of the  circumstances," we cannot say that the bankruptcy court's  finding constituted an impermissible view of the evidence.  Therefore, it was not clearly erroneous.


26
AFFIRMED.



Notes:


1
 Honorable Garr M. King, United States District Judge for the District  of Oregon, sitting by designation.


2
 These factors are: (1) the length of the time between the charges made  and the filing of bankruptcy; (2) whether or not an attorney has been consulted concerning the filing of bankruptcy before the charges were made;  (3) the number of charges made; (4) the amount of charges made; (5) the  financial condition of the debtor at the time the charges were made; (6)  whether the charges were above the credit limit of the account; (7)  whether the debtor made multiple charges on the same day; (8) whether  or not the debtor was employed; (9) the debtor's prospect for employment;  (10) the financial sophistication of the debtor; (11) whether there was a  sudden change in the debtor's buying habits; and (12) whether the purchases were made for luxuries or necessities. See Dougherty, 84 B.R. at  657.


3
 In issuing its decision, the bankruptcy court seemed to suggest that  subjective intent might be dispositive under Anastas. This misreads Anastas. Anastas held that incurring debt while objectively unable to  repay did not dispositively establish a debtor's fraudulent intent. 94 F.3d  at 1285-86. This is entirely consistent with a "totality of the  circumstances" approach, in that it requires that intent be ascertained  through an analysis of all of the surrounding circumstances, rather than  just one factor. Anastas, 94 F.3d at 1286 n.3; see also Hashemi, 104 F.3d  at 1125-26. Read together, our decisions in Eshai, Anastas, and Hashemi  simply mean that the debtor's subjective intent must be evaluated in light  of objective factors. Because no single objective factor is dispositive,  assessment of intent is thus left to the fact-finder.


4
 Household also contends that the BAP committed legal error by suggesting, pursuant to Anastas, that the scienter requirement of S 523(a)(2)  precluded consideration of reckless conduct. We do not read the BAP's  decision to say that. If so, it would be an improper construction of  Anastas. Although Anastas used the phrases "bad faith" and "intent to  defraud," it also made clear that reckless conduct could be sufficient to  establish fraudulent intent. See Anastas, 94 F.3d at 1286 ("reckless disregard for the truth of a representation satisfies the element that the debtor  has made an intentionally false representation in obtaining credit."). Nevertheless, even if erroneous, the BAP's reference was in dicta and does not  constitute reversible error.